      Case 20-03757-jw    Doc 60    Filed 03/11/21 Entered 03/11/21 08:49:16     Desc Main
                                    Document      Page 1 of 2
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 20-03757-jw



                                            ORDER



The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           03/11/2021




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 03/11/2021
          Case 20-03757-jw     Doc 60    Filed 03/11/21 Entered 03/11/21 08:49:16        Desc Main
                                         Document      Page 2 of 2


                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

 IN RE:                                              CHAPTER 11

 Seven and Rose, LLC                                 CASE NO: 20-03757-JW

                               Debtor(s).            ORDER CONFIRMING PLAN



       The plan filed by the debtor(s) under chapter 11 of the Bankruptcy Code on December 16, 2020
and addendums/amendments filed on January 22, 2021, or a summary thereof, having been transmitted
to the creditors and equity security holders, and

       It having been determined, after hearing on notice that the requirements for confirmation set forth
in 11 U.S.C. § 1129(a) or (b) have been satisfied,

       IT IS ORDERED t h a t :

      The plan filed by debtor(s), on December 16, 2020, with addendums/amendments filed on
January 22, 2021 is confirmed.

       IT IS FURTHER ORDERED that the debtor(s):

              (1) file, with the Court, pursuant to Federal Rule of Bankruptcy Procedure 2015(a) and
District of South Carolina Local Bankruptcy Rule 2015-3, until the case is closed, monthly operating
reports in a form approved by the United States trustee. The reports must include any action taken
toward the consummation of the plan;

            (2) continue to pay the required quarterly fees to the United States trustee until the case has
been converted or dismissed, whichever occurs first; and

               (3) file, within 90 days after the entry of this Order:

                     (a) an application for final decree,
                     (b) a report of substantial consummation,
                     (c) a final report,
                     (d) objections to proofs of claim or interest against the debtor's(s') estate, and
                     (e) any modifications to the plan.

Any motion requesting an extension of this period must be filed before this period expires.



       AND IT IS SO ORDERED.
